


Exhibit 10.47


David Berg
        
OUTBACK STEAKHOUSE INTERNATIONAL®
Amendment To Amended and Restated
Officer Employment Agreement


THIS AMENDMENT TO AMENDED AND RESTATED OFFICER EMPLOYMENT AGREEMENT
(“Amendment”) is entered into by and among OS MANAGMENT, INC., a Florida
corporation (the “Employer”), OUTBACK STEAKHOUSE INTERNATIONAL, L.P., a Georgia
limited partnership (the “Company”), and DAVID BERG (the “Employee”) to be
effective for all purposes as of January 1, 2012.


WHEREAS, Employer employs Employee and leases Employee to the Company as
President of the Company pursuant to that certain Amended and Restated Officer
Employment Agreement dated effective September 12, 2011 (the “Employment
Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
change the Employment Agreement to reflect that the Employee has been promoted
to Executive Vice President and President of the Company.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.


2.Change of Employee's Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as
President of the Company are hereby amended to state that the Employee is
employed as Executive Vice President and President of the Company effective
January 1, 2012.


3.Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as set
forth above.
 
 
 
“EMPLOYEE”
 
 
 
 
 
/s/ David Berg
 
 
 
 
 
DAVID BERG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“COMPANY”
 
 
 
 
 
 
 
 
 
 
 
Attest:
 
OUTBACK STEAKHOUSE INTERNATIONAL,
 
 
 
 
 
L.P., a Georgia limited partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
OSI International, LLC, a Florida limited
 
 
 
 
 
 
liability company and its general partner
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Lefferts
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Kelly Lefferts, Assistant Secretary
 
 
 
 
Joseph J. Kadow, Executive Vice President

1 of 2




--------------------------------------------------------------------------------






 
 
 
“EMPLOYER”
 
 
 
 
 
 
 
 
 
 
 
Attest:
 
OS MANAGEMENT SERVICES, INC.,
 
 
 
 
 
a Florida corporation
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Lefferts
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Kelly Lefferts, Assistant Secretary
 
 
 
 
Joseph J. Kadow, Chief Legal Officer























































































2 of 2


